DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PFLAUM (US 2010/010590).
Pflaum teaches a tobacco capsule for hookah. Pflaum teaches a container (11) having an upper surface, a lower surface and sidewalls defining an enclosed internal volume; said upper and lower surface further comprise a plurality of apertures for allowing airflow through said multi-layered tobacco capsule (25 in figure 9); wherein said container includes one, or more, grids (39 in figure 4) that separate said container to two or more inner compartments; wherein said two or more inner compartments includes a quantity of tobacco (para. 0057); wherein said capsule is designed to be positioned onto or inside a cup of said hookah (see figure 9); whereby preventing all the tobacco inside the container of being compressed into bottom of the container during the smoking and preventing creation of heavy white smoke that causes discomfort to users.  
Regarding claim 2, Pflaum teaches a removable sealing mean (27 in figure 2) that cover said apertures, whereby and preventing air from passing there through.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mehio (US 2007/0215164).
Bonnely (US 2019/0124977)
Sidani (US 2019/0297938)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741